DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/22 has been entered.

Reasons for Allowance
	The following are Examiner’s reasons for allowance:
Closest art is Gerhauser et al (WO 2001074753).  Art teaches compound EC-1 and its chemo-preventive properties.   Compound EC-1 differs from the instantly claimed compound, specifically compound described in the specification as Sm4, in that the phenyl group in EC-1 is replaced by a naphthyl group in the instantly claimed compound.  Art provides no motivation to make the required changes and no expectation that the resulting compound would be active in treatment of cancerous conditions.  Furthermore, Gerhauser does not attribute activity of the compound on SOX18 inhibition.  One would therefore have motivation to limit the cancerous conditions to the instantly claimed SOX7, 17 or 18 dependent cancers.

Conclusion
 Claims 21, 23-25, 27-32 and 34-40 are allowed

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEVGENY VALENROD/Primary Examiner, Art Unit 1628